           Case 1:20-cr-10314-LTS Document 26 Filed 03/02/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
    v.                                        )      CRIMINAL NO. 20-CR-10314-LTS
                                              )
ADMILSON PIRES                                )


               DEFENDANT’S MOTION TO MODIFY RELEASE CONDITIONS
                                  [assented-to]

         Admilson Pires, by his counsel, respectfully moves to modify his conditions of pretrial

release. As ordered by this Court on December 12, 2020, Mr. Pires has successfully obtained

employment. DE 16, ¶7(b). Mr. Pires will be working for a moving company that operates

throughout New England, starting March 3, 2021. Specfic information has been provided to

USPO Marlenny Ramdehal.

   The defendant requests the following modification to his release conditions:

   1. The U.S.P.O. will switch the defendant from his current radio-frequency monitoring
      bracelet to a GPS monitoring bracelet.

   2. The defendant must abide by a curfew of 9 p.m. - 6 a.m. daily. The defendant is no longer
      on an order of home confinement.

   3. The defendant may travel outside the District of Massachusetts to Maine, New
      Hampshire, Vermont, Rhode Island and/or Connecticut, as required by his employer.

   4. The defendant will notify U.S.P.O. prior to traveling outside of the District of
      Massachusetts for work.

   5. The U.S.P.O. has discretion to modify the defendant’s curfew for the purposes of
      accommodating his work schedule only.

The U.S. Probation Office, by Sr. Probation Officer Marlenny Ramdehal, and the U.S.

Attorney’s Office, by Assistant United States Attorney Timothy Moran, assent to this motion.

                                              Respectfully Submitted,
                                              ADMILSON PIRES
                                              By His Attorney,
          Case 1:20-cr-10314-LTS Document 26 Filed 03/02/21 Page 2 of 2




                                               /s/ Julie-Ann Olson
                                              Julie-Ann Olson, B.B.O. #661464
                                              Federal Defender Office
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              Tel: 617-223-8061


                               CERTIFICATE OF SERVICE

I, Julie-Ann Olson, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participant, as identified on the Notice of Electronic Filing (NEF)
on March 2, 2021.

                                      /s/ Julie-Ann Olson
                                      Julie-Ann Olson
